Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first inclined groove” in line 12. There is insufficient antecedent basis for this limitation in the claim, as only “first inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the first inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination purposes this limitation has been interpreted to be “the first inclined grooves” as is reflected in the drawings.
Claim 1 recites the limitation “the second inclined groove” in line 15. There is insufficient antecedent basis for this limitation in the claim, as only “second inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the second inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination 
Claim 2 recites the limitation “the second inclined groove” in line 4. There is insufficient antecedent basis for this limitation in the claim, as only “second inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the second inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination purposes this limitation has been interpreted to be “the second inclined grooves” as is reflected in the drawings.
Claim 4 recites the limitation “the first inclined groove” in line 2. There is insufficient antecedent basis for this limitation in the claim, as only “first inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the first inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination purposes this limitation has been interpreted to be “the first inclined grooves” as is reflected in the drawings.
Claim 4 recites the limitation “the second inclined groove” in line 4. There is insufficient antecedent basis for this limitation in the claim, as only “second inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the second inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination purposes this limitation has been interpreted to be “the second inclined grooves” as is reflected in the drawings.
Claim 5 recites the limitation "the slit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation has been interpreted as “a slit”.
Claim 6 recites the limitation “the first inclined groove” in line 7. There is insufficient antecedent basis for this limitation in the claim, as only “first inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the first inclined 
Claim 7 recites the limitation “the second inclined groove” in line 2. There is insufficient antecedent basis for this limitation in the claim, as only “second inclined grooves” plural have been mentioned previously in the claim. This leaves it ambiguous as to if this limitation refers to all of the second inclined grooves, or only a specific, singular one, rendering the claim indefinite. For examination purposes this limitation has been interpreted to be “the second inclined grooves” as is reflected in the drawings.
Claim 9 recites the limitation "the slit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation has been interpreted as “a slit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai (US 2008/0000564).
4i that is disposed on one side in a tire width direction from a tire equatorial plane and extends in a tire circumferential direction; an inner shoulder land portion 7i that is formed between a ground contact end and the inner shoulder circumferential groove 4i; an inner middle land portion 6i (central land portion) that is formed on the other side of the inner shoulder circumferential groove 4i in the tire width direction; a plurality of first inclined grooves (directed to the extensions of the groove 10 that terminate in the inner middle land portion 6i) that are provided in the inner middle land portion 6i (central land portion) at intervals in the tire circumferential direction; and a plurality of inner shoulder lateral grooves 10i (second inclined grooves) that are provided in the inner shoulder land portion 7i at intervals in the tire circumferential direction, wherein the first inclined grooves of which one end is open to the inner shoulder circumferential groove 4i and the other end terminates in the central land portion extend in a direction inclined with respect to the tire circumferential direction, and the inner shoulder lateral grooves 10i (second inclined grooves) are open to the inner shoulder circumferential groove 4i and provided on an extension of the first inclined groove.
Regarding claim 3, the inner shoulder circumferential groove 4i is specified to extend circumferentially in a zig-zag form [Paragraph 0012].
Regarding claim 5, it is of note that the term slit, absent any direction in the specification, can read on sipes or grooves. In Figure 1, it can be seen that a plurality of sipes (slits) are provided in the inner shoulder land portion 7i adjacent the inner shoulder lateral groove 10i (second inclined groove), wherein the sipes (slits) are connected to the inward bent portion of the inner shoulder circumferential groove 4i, meaning that the end that is open to inner shoulder circumferential groove 4i connects to one of the portions on the zig-zag groove that lies innermost in the width direction.
Regarding claim 7, it can be seen in Figure 8 that the inner shoulder lateral groove 10i.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumhöfer (US 6,439,286).
Baumhöfer discloses [Figure 1] a pneumatic tire comprising: a circumferential groove 16 (shoulder main groove) that is disposed on one side in a tire width direction from a tire equatorial plane and extends in a tire circumferential direction;  a shoulder block row 1 (shoulder land portion) that is formed between a ground contact end and the circumferential groove 16 (shoulder main groove); a center region M (central land portion) that is formed on the other side of the shoulder main groove in the tire width direction; a plurality of transverse grooves 11 (first inclined grooves) that are provided in the center region M (central land portion) at intervals in the tire circumferential direction; and a plurality of transverse grooves 2 (second inclined grooves) that are provided in the shoulder block row 1 (shoulder land portion), wherein the transverse grooves 11 (first inclined grooves) of which one end is open to the shoulder main groove and the other end terminates in the center region M (central land portion) extend in a direction inclined with respect to the tire circumferential direction, and the transverse grooves 2 (second inclined grooves) are open to the circumferential groove 16 (shoulder main groove) and are provided on an extension of the transverse grooves 11 (first inclined groove) [Paragraph 8].

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi (US 2013/0146192).
Regarding claim 1, Miyoshi discloses [Figure 2] a pneumatic tire 10 comprising; an outside circumferential main groove 34a (shoulder main groove) that is disposed on one side in a tire width direction from a tire equatorial plane and extends in a tire circumferential direction;  a shoulder land section (shoulder land portion) that is formed between a ground contact end and the outside circumferential main groove 34a (shoulder main groove); an outside land section 46a (central land 40a (first inclined grooves) that are provided in the outside land section 46a (central land section) at intervals in the tire circumferential direction; and a plurality of second lug grooves 38a (second inclined grooves) provided in the shoulder land section (shoulder land portion) at intervals in the tire circumferential direction, wherein the notched grooves 40a (first inclined grooves) of which one end is open to the outside circumferential main groove 34a (shoulder main groove) and the other end terminates in the outside land section 46a (central land portion) extends in a direction inclined with respect to the tire circumferential direction, and the second lug grooves 38a (second inclined grooves) are open to the outside circumferential main groove 34a (outside shoulder main groove) and provided on an extension of the notched grooves 40a (first inclined grooves).
Regarding claim 3, Miyoshi discloses [Figure 2] the circumferential main groove 34a (shoulder main groove) is configured to have a zig-zag shape, including first slanted main grooves that extend at a first slant angle with respect to the tire circumferential direction and second slanted main grooves that extend at a second slant angle to the tire circumferential direction [Paragraph 0025].
Regarding claim 4, Miyoshi discloses [Figure 2] the notched grooves 40a (first inclined grooves) are connected to an inward bent portion of the circumferential main groove 34a (shoulder main groove), meaning that the end that is open to the circumferential main groove 34a (shoulder main groove) connects to one of the portions on the zig-zag groove that lies innermost in the width direction. The second lug grooves 38a (second inclined grooves) are connected to an outward bent portion of the circumferential main groove 34a (shoulder main groove), meaning that the end that is open to the circumferential main groove 34a (shoulder main groove) connects to one of the portions on the zig-zag groove that lies outermost in the width direction.
Regarding claim 9, it is of note that the term slit, absent any direction in the specification, can read on sipes or grooves. Miyoshi discloses [Figure 2] first lug grooves 36a (slits) connected to an inward 34a (shoulder main groove), meaning that the end that is open to the circumferential main groove 34a (shoulder main groove) connects to one of the portions on the zig-zag groove that lies innermost in the width direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2008/0000564).
Regarding claim 2, it is of note that the term slit, absent any direction in the specification, can read on sipes or grooves. Mukai discloses the invention of claim 1 above; however, it does not specifically recite exact relationships between the depths of the sipes (slits), the inner shoulder circumferential groove 4i, and the inner shoulder lateral groove 10i (second inclined groove).
Mukai teaches [Figures 1 and 6] that the shoulder sipes (slits) are extensions of sipes 27 [], and that sipes 27 have a depth of at most 75% of the inner shoulder circumferential groove 4i depth, and that the inner shoulder lateral grooves 10i (second inclined grooves) have a depth of 50% to 90% of the inner shoulder circumferential groove 4i depth. This leads to an overlapping range wherein the inner shoulder lateral grooves 10i (second inclined grooves) are shallower than both the sipes (slits) and the inner shoulder circumferential groove 4i. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.
4i is specified to extend circumferentially in a zig-zag form [Paragraph 0012].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhöfer (US 20013/0146192).
Regarding claim 6, Baumhöfer discloses the invention of claim 1 above, and further discloses a circumferential groove 6 (main groove) extending in the tire circumferential direction on the other side in the tire width direction from the tire equatorial plane; and a shoulder block row 10 (second shoulder land portion) continuous in the circumferential direction between the main groove and the ground contact end; however, it does not specifically recite the transverse groove 11 (first inclined groove) having a length in the tire width direction of 30% or more of a ground contact width.
Baumhöfer teaches [Figure 1] the center region M (central land portion) having a width of approximately 25% to 35% a total width of the tread [Column 4, Lines 9-10], and the transverse groove 11 (first inclined groove) arranged to traverse at least nearly the entirety of the center region in the width direction, except for a portion preferably no more than approximately 5% of the tread width. This results in the transverse groove 11 (first inclined groove) having a length of from minimum 20% to a maximum of just under 35% of the tread width, overlapping with the claimed range of greater than 30% of the tread width. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takeuchi (US 5,099,899) teaches a pneumatic tire with circumferential zig zag grooves with chamfered portions, wherein lateral grooves and sipes extend on either side of the zig zag grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749